       Case 3:19-cv-00108-SDD-RLB                          Document 69-2   01/28/21 Page 1 of 3


From:             William Most
To:               Glazer, Phyllis
Cc:               Casey Denson
Subject:          Re: Hicks Meet and Confer re Discovery
Date:             Thursday, January 28, 2021 9:37:32 AM


CAUTION: This email originated outside of Louisiana Department of Justice. Do not click
links or open attachments unless you recognize the sender and know the content is safe.

Hi Phyllis:

Our Monell and failure to train/supervise claim has not been dismissed. We pled that claim
against both DSPC and LeBlanc in his official capacity as Secretary of DSPC. Neither the trial
nor appellate court dismissed our claims for injunctive or declaratory relief against DSPC or
LeBlanc in his official capacity.

We do agree that the Courts have denied us the possibility of monetary relief against Secretary
LeBlanc, but all the claims against Secretary LeBlanc also requested injunctive relief.
Therefore, despite the Courts' rulings on monetary relief, we are still entitled to the same
discovery on the same claims to build our case for injunctive relief.

And finally, with regard to RFPs 4 and 5, will you help us understand the criteria by which
you determined what you think is "relevant" and "at issue." As is, we have no way of knowing
what responsive documents you are withholding, even in broad terms.

Thanks so much,

William

On Tue, Jan 19, 2021 at 4:59 PM Glazer, Phyllis <GlazerP@ag.louisiana.gov> wrote:

  William,



  1.       There is no “live claim” for non-monetary relief regarding policies or training/supervision.

  2.       There is no claim against DPSC regarding policies or training/supervision; that claim was
  brought exclusively against the Secretary.

  3.       If you do not agree that the s.1983 claims for monetary relief against LeBlanc have been
  dismissed, please state the basis for that conclusion.

  4.       RFPs 4 and 5 are overbroad and not calculated to lead to the discovery of admissible
  evidence. In a good faith effort to exchange information, the Defendants produced responsive
  documents as explained in their responses. We do not have to produce a “privilege log” of
  documents that were not produced in response to the overbroad requests.
     Case 3:19-cv-00108-SDD-RLB                Document 69-2       01/28/21 Page 2 of 3


Sincerely,



Phyllis




From: William Most <williammost@gmail.com>
Sent: Tuesday, January 19, 2021 3:56 PM
To: Glazer, Phyllis <GlazerP@ag.louisiana.gov>
Cc: Casey Denson <cdenson@caseydensonlaw.com>
Subject: Hicks Meet and Confer re Discovery



CAUTION: This email originated outside of Louisiana Department of Justice. Do not click
links or open attachments unless you recognize the sender and know the content is safe.

Phyllis,


Thank you for sending us the discovery responses in Hicks v. DPS&C. Two issues stand out
to me on an initial review:



          Your clients decline to respond to many discovery requests on the argument that "All
          claims regarding training and supervision have been dismissed and only the conduct
          of a single Defendant, Terry Lawson, is at issue." But the Court of Appeal did not
          dismiss claims against James LeBlanc. It granted him qualified immunity, which is a
          defense to a certain kind of relief - damages. Because Mr. Hicks also has claims for
          non-monetary relief, there are still live claims against Secretary LeBlanc and the
          DPS&C. Will you please provide the documents and information responsive to these
          requests?

          In some RFPs, like RFPs 4 and 5 your clients decline to produce some documents,
          saying they "Defendants limit the request and produce the records relevant to the
          claims in this lawsuit and to the computations of the sentence at issue in this lawsuit."
          It is not clear how your clients are deciding what is relevant and what is not. Can you
          provide us with a privilege log for what was withheld, or describe what was withheld?

Thank you,



William

The information contained in this transmission may contain privileged and confidential
information. It is intended only for the use of the person(s) named above. If you are not the
      Case 3:19-cv-00108-SDD-RLB             Document 69-2        01/28/21 Page 3 of 3


  intended recipient, you are hereby notified that any review, dissemination, distribution or
  duplication of this communication is strictly prohibited. If you are not the intended recipient,
  please contact the sender by reply e-mail and destroy all copies of the original message.

  The information contained in this transmission may contain privileged and confidential
  information. It is intended only for the use of the person(s) named above. If you are not the
  intended recipient, you are hereby notified that any review, dissemination, distribution or
  duplication of this communication is strictly prohibited. If you are not the intended recipient,
  please contact the sender by reply e-mail and destroy all copies of the original message. To
  reply to our e-mail administrator directly, please send an e-mail to
  postmaster@ag.state.la.us.
The information contained in this transmission may contain privileged and confidential
information. It is intended only for the use of the person(s) named above. If you are not the
intended recipient, you are hereby notified that any review, dissemination, distribution or
duplication of this communication is strictly prohibited. If you are not the intended recipient,
please contact the sender by reply e-mail and destroy all copies of the original message.
